DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 9, 12, 13, 17, and 20 have been amended, claims 11 and 19 have been canceled, and claims 21 and 22 have been added. 
Claim Objections
Claims 1 and 13 are objected to because of the following informalities: 
Claim 1 recites the limitation “a top surface of the sole” in line 25. It appears that this limitation should read --the top surface of the sole--, as this element has been previously recited in line 21.
Claim 13 recites the limitation “a top surface of the midsole” in line 30. It appears that this limitation should read --the top surface of the midsole--, as this element has been previously recited in line 27.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasparovic et al. (US 7,685,747), herein Gasparovic.


    PNG
    media_image1.png
    387
    590
    media_image1.png
    Greyscale

Regarding claim 22, Gasparovic discloses that the medial wall of the rear sole portion overlaps a medial side wall of the front upper portion in the use position, and the lateral side wall of the rear sole portion overlaps a lateral side wall of the front upper portion in the use position (upper part of Fig. 7).
Allowable Subject Matter
Claims 1-10, 12-18, and 20 are allowed.
Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. Applicant argues that the limitation of a rear lip of the rear sole portion protruding upward at a rear of a top surface of the rear sole portion and supporting the rear upper portion provides patentable distinction. However, inasmuch as Applicant has defined the rear lip and its relationship to the rear upper portion within the claims, Gasparovic does disclose a rear lip of the rear sole portion protruding upward at a rear of a top surface of the rear sole portion and supporting the rear upper portion (as clearly seen in annotated Fig. 7 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732